PD-1350-15
                                    PD-1350-15                                    COURT OF CRIMINAL APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                Transmitted 10/15/2015 5:46:45 PM
                                                                                  Accepted 10/16/2015 1:59:17 PM
                                  NO. PD - ________________                                        ABEL ACOSTA
                                                                                                           CLERK

 DUSTIN RYAN RHOADES                             §     IN THE COURT OF
                                                 §
 v.                                              §     CRIMINAL APPEALS
                                                 §
 STATE of TEXAS                                  §     OF TEXAS


                           MOTION TO EXTEND TIME TO
                    FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF SAID COURT:

        Now comes Dustin Ryan Rhoades, Appellant in the above styled and numbered cause,

and moves for an extension of time of 30 days to file a petition for discretionary review, and for

good cause shows the following:

        1.     On September 15TH, 2015, the Seventh Court of Appeals affirmed judgement

against Appellant in cause No. 07-13-00319-CR in the Court of Appeals for the Seventh District

of Texas at Amarillo. This petition is therefore due on October 15TH, 2015.

        2.     Counsel has been unable to complete the petition for the following reasons:

Counsel has been engaged in other appellate and felony trial matters that have precluded

adequate preparation on the matter before the Court.

        WHEREFORE, PREMISES CONSIDERED, appellant respectfully requests an

extension of 30 days, i.e. until November 16TH, 2015, to file a petition for discretionary review.

                                              Respectfully submitted,


                                              JAMES E. WOOLDRIDGE
                                              Attorney at Law
                                              600 S. Tyler Street
                                              Suite 1704
                                              LB 12051
      October 16, 2015                        Amarillo, Texas 79101
                                              Tel: 806 418 8575
                                           Fax: 806 418 8576



                                           By: /s/ JAMES E. WOOLDRIDGE
                                              James E. Wooldridge
                                              State Bar No. 24010492
                                              Attorney for Dustin Ryan Rhoades


                               CERTIFICATE OF SERVICE

       I, JAMES E. WOOLDRIDGE, certify that a true and correct copy of the foregoing

Motion to Extend Time to File Petition for Review was delivered via facsimile transmission to

(806) 379 2823 to the 47TH Judicial District Attorney’s Office for Appellee the State of Texas,

501 S. Fillmore Street, Suite 5A, Amarillo, Texas 79101, on the 15TH day of October, 2015, in

accordance with TRAP 9.5.



                                                     /s/ JAMES E. WOOLDRIDGE
                                                   JAMES E. WOOLDRIDGE